Order entered June 2 , 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                         No. 05-13-00775-CV

                             IN RE THERESA BARNETT, Relator

                       On Appeal from the 116th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC10-00136

                                             ORDER
       Based on the Court’s opinion of today’s date, we DENY relator’s petition for writ of

mandamus, motion for emergency relief, and motion for extension of time to file response and

amended writ and real parties in interest’s motion for sanctions. We ORDER that relator bear

the costs of this original proceeding.


                                                        /s/   DAVID L. BRIDGES
                                                              JUSTICE